 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   JOSE FRANK BARRON, SR.,                               Case No.: 18cv1287-GPC (NLS)
12                                        Plaintiff,
                                                           ORDER DENYING MOTION FOR
13   v.                                                    APPOINTMENT OF COUNSEL
14   RAYMOND MADDEN, et al.,
                                                           [ECF No. 17]
15                                     Defendants.
16
17         Before the Court is Plaintiff’s motion for appointment of counsel. ECF No. 17.
18   Plaintiff is a prisoner, proceeding pro se and in forma pauperis, and has filed a civil
19   complaint alleging civil rights violations. ECF No. 1.
20        “[T]here is no absolute right to counsel in civil proceedings.” Hedges v. Resolution
21   Trust Corp., 32 F.3d 1360, 1363 (9th Cir. 1994) (citation omitted). In pro se and in
22   forma pauperis proceedings, district courts do not have the authority “to make coercive
23   appointments of counsel.” Mallard v. United States District Court, 490 U.S. 296, 310
24   (1989). But they do have discretion to request that an attorney represent indigent civil
25   litigants upon a showing of “exceptional circumstances.” 28 U.S.C. § 1915(e)(1);
26   Agyeman v. Corrs. Corp. of Am., 390 F.3d 1101, 1103 (9th Cir. 2004). “A finding of
27   exceptional circumstances requires an evaluation of both the ‘likelihood of success on the
28   merits and the ability of the plaintiff to articulate his claims pro se in light of the

                                                       1
                                                                                    18cv1287-GPC (NLS)
 1   complexity of the legal issues involved.’ Neither of these issues is dispositive and both
 2   must be viewed together before reaching a decision.” Terrell v. Brewer, 935 F.2d 1015,
 3   1017 (9th Cir. 1991) (quoting Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir.
 4   1986)).
 5        As to the merits of this case, Plaintiff only baldly claims that his claim is meritorious
 6   but fails to provide any support or reasoning. ECF No. 17 at 1 (stating “my claim is
 7   meritorious (this is, I have a good case)”). Unfortunately, bald assertions that claims are
 8   meritorious without any supporting evidence fail to satisfy the first factor of the Wilborn
 9   test. Bailey v. Lawford, 835 F. Supp. 550, 552 (S.D. Cal. 1993) (concluding likelihood of
10   success not shown where the plaintiff did not present any evidence other than his own
11   assertions to support his claims). At this time, the Court has only the pleadings before it,
12   making it difficult to make a determination of the strength of Plaintiff’s case. When the
13   parties have not yet completed discovery and have not presented evidence to the Court in
14   support of their claims and defenses, the Court cannot find that Plaintiff is likely to
15   succeed on the merits of his claims. See Garcia v. Smith, No. 10-cv1187-AJB (RBB),
16   2012 WL 2499003, at *3 (S.D. Cal. June 27, 2012) (denying motion for appointment of
17   counsel when it was too early to determine whether any of plaintiff’s claims would
18   survive a motion for summary judgment). Moreover, Defendants have a pending motion
19   to dismiss, challenging the entirety of Plaintiff’s complaint. ECF No. 11. Without any
20   additional evidence supporting a likelihood of success on the merits, Plaintiff has not
21   satisfied the first Wilborn factor.
22        As to the ability of Plaintiff to articulate his claims, Plaintiff states that he reads at or
23   below a 9.0 grade reading level. ECF No. 17 at 1. Other than that, Plaintiff does not
24   provide the Court with any additional details as to his personal circumstances. Limited
25   education is not sufficient to meet exceptional circumstances. See, e.g., Wood v.
26   Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990) (upholding denial of appointment
27   of counsel where plaintiff complained that he had limited access to law library and lacked
28   a legal education); Galvan v. Fox, No. 2:15-CV-01798-KJM (DB), 2017 WL 1353754, at

                                                     2
                                                                                     18cv1287-GPC (NLS)
 1   *8 (E.D. Cal. Apr. 12, 2017) (“Circumstances common to most prisoners, such as lack of
 2   legal education and limited law library access, do not establish exceptional circumstances
 3   that warrant a request for voluntary assistance of counsel.”). Without more, “[t]he court
 4   [simply] does not have the resources to appoint counsel for every prisoner with limited
 5   English language and reading skills who files a civil rights action.” Nguyen v. Bartos,
 6   No. 2:10-cv-1461 WBS KJN P, 2012 WL 3589797, at *2 (E.D. Cal. Aug. 20, 2012).
 7        In addition, the legal claims in this case are not particularly complex. The Court had
 8   reviewed Plaintiff’s complaint and can understand the basis of his claims. Plaintiff
 9   demonstrates an understanding of basic litigation procedure, as evidenced by his ability
10   to explain his claim in his complaint and this motion for appointment of counsel. Where
11   a pro se civil rights plaintiff shows he has a good grasp of basic litigation procedure and
12   has been able to articulate his claims adequately, he does not demonstrate the exceptional
13   circumstances required for the appointment of counsel. See Palmer v. Valdez, 560 F.3d
14   965, 970 (9th Cir. 2009). As another court in this district noted, there is “no doubt [that]
15   most pro se litigants find it difficult to articulate their claims and would be better served
16   with the assistance of counsel.” Garcia v. Cal. Dep’t of Corrections & Rehab., 2013 WL
17   485756, at *1 (S.D. Cal. Feb. 6, 2013). But whether a litigant would have fared better
18   with counsel is not the test for appointment of counsel. Thornton v. Schwarzenegger, No.
19   10CV01583-BTM (RBB), 2010 WL 3910446, at *5 (S.D. Cal. Oct. 4, 2010). Thus, the
20   Court finds that Plaintiff is sufficiently able to articulate his claims pro se, given the
21   complexity of the issues involved. The second Wilborn factor is not satisfied.
22        //
23        //
24        //
25        //
26        //
27        //
28        //

                                                    3
                                                                                    18cv1287-GPC (NLS)
 1         For the foregoing reasons, the Court thus does not find the “exceptional
 2   circumstances” required for appointment of counsel under 28 U.S.C. § 1915(e)(1) to be
 3   satisfied at this time. Accordingly, Plaintiff’s request for appointment of counsel is
 4   DENIED WITHOUT PREJUDICE.
 5   Dated: January 25, 2019
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  4
                                                                                 18cv1287-GPC (NLS)
